Shea, J.,
concurring. I disagree with the portion of the majority opinion that concludes that the affidavit *756presented with the search warrant application was insufficient to support the requisite finding of probable cause. I also disagree with the portion that finds the court’s instructions concerning its ruling upon the admissibility of the defendant’s confession to have been erroneous.
As the majority opinion recognizes, the search warrant affidavit reasonably supports conclusions that the defendant possessed a Basque .380 handgun, the same kind of weapon used in murdering the victim on February 14,1980; that he was absent from work on the date the crime occurred; that he was familiar with the location where the victim last was seen; that he had been identified as the person who had kidnapped and sexually assaulted one woman in Fairfield on February 22, 1980, and who had kidnapped, sexually assaulted and attempted to murder another woman on March 20, 1980, in Greenwich; and that he had been convicted for armed robbery in 1974.
Given the deference that should be accorded determinations of probable cause by officials charged with the responsibility of issuing warrants; United States v. Ventresca, 380 U. S. 102, 109, 85 S. Ct. 741, 13 L. Ed. 2d 684 (1965); 1 LaFave, Search and Seizure § 3.1 (c); the coincidence of these factors in pointing to the defendant’s residence as a place where significant evidence might be obtained relating to such a serious crime as that involved here adequately supported a finding of probable cause. Most significant, of course, were the circumstances indicating that the defendant kept at his home a gun of the same model, manufacture and caliber as that used in the murder. Although the majority opinion points to the failure of the affidavit to furnish any information as to whether “the Basque .380 is a particularly rare gun,” the judge issuing the warrant was not precluded from relying upon his own general knowledge to conclude that a Basque .380 semi*757automatic is not a household weapon among gun users. When this factor is combined with the actions of the defendant, within slightly more than a month from the date of the crime, in sexually assaulting two other women in the same general area, and his absence from work on the very date the murder occurred, the package adequately supports the finding of probable cause. “[Cjourts should not invalidate the warrant by interpreting the affidavit in a hypertechnical, rather than a commonsense, manner.” United States v. Ventresca, supra.
With respect to the charge concerning the ruling on the admissibility of the defendant’s confession, the trial court was attempting to negate the effect of the inference the jury might otherwise have drawn from its awareness that the objection to that evidence had been overruled. The defendant’s objection to the evidence had been made in the presence of the jury. The court’s instruction, “that this ruling on my part meant no more than the circumstances surrounding the making of those statements were such that you should have them before you for your consideration,” was reasonably adapted to overcome the inference the jurors would otherwise have drawn that the court’s ruling admitting the confession discredited the defendant’s claim of involuntariness in his testimony before them. I disagree with the majority’s characterization of this instruction as “highly improper.”
I concur with the result.